Citation Nr: 1426169	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-05 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis.  

2.  Entitlement to a compensable rating for a service-connected bone spur at the distal aspect of the proximal phalanx of the left second toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from April 1999 to July 2008.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of those electronic records. 

After reviewing the claims file, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the actions noted below.  The VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:

On substantive appeals (VA Form 9), receive in October 2010 and February 2013, the appellant requested a Board hearing in conjunction with his appeal.  To date, that hearing has not been scheduled.  

The AOJ must clarify the type of hearing the appellant is requesting.  In October 2010, he requested that his hearing be held at the RO before a traveling member of the Board.  In February 2013, he requested that his hearing be held at the RO through the use of video conference technology.  

After clarifying the type of hearing, the AOJ must schedule that hearing.  A copy of the notice informing the appellant of the date, time, and location of the hearing must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.

After the hearing has been held, and if otherwise in order, the claims file must be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



